Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered September 27, 2005, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant contends that the jury verdict was repugnant, that contention is unpreserved for appellate review (see CPL 470.05 [2]; People v Alfaro, 66 NY2d 985, 987 [1985]). In any event, the verdict was not repugnant since the acquittal on the counts of murder in the second degree, *701assault in the first degree, assault in the second degree, and reckless endangerment in the first degree did not negate any of the elements of criminal possession of a weapon in the second degree (see People v Brown, 38 AD3d 676, 677 [2007]; People v Smith, 23 AD3d 416, 417 [2005]; People v Freeman, 305 AD2d 331 [2003]).
The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Mastro, J.P., Dickerson, Belen and Chambers, JJ., concur.